Citation Nr: 1736510	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased initial rating for migraine headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to April 2002 and from February 2003 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  When the case was last before the Board in May 2016 it was remanded for additional development.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The May 2016 remand noted that subsequent to the issuance of the most recent statement of the case (in February 2014), VA examinations dated in September and October 2014 were added to the record.  The AOJ was instructed to obtain all relevant outstanding VA treatment records and associate them with the claims file, and to inquire with the Veteran whether there were any outstanding private treatment records.  Thereafter, the AOJ was instructed to review the entire record and readjudicate the claims.  

A July 2016 letter was sent to the Veteran, requesting authorization for VA to obtain any outstanding treatment records.  Additionally, VA treatment records were added to the record in August 2016.  A supplemental statement of the case was issued in August 2016, which addresses VA treatment records dating through July 2016 and appears to address the September and October 2014 VA examinations of record.  However, in June 2017 and August 2017, pertinent VA treatment records dating through June 2017 and August 2017, respectively, were added to the record.  Thus, the supplemental statement of the case was issued prior to the completion of all requested development action and therefore, it did not consider this additional VA treatment record evidence.  Under 38 C.F.R. § 20.1304 (c), the Veteran may waive his or her right to have any pertinent evidence submitted by the Veteran or his/her representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the VA treatment record evidence is not evidence submitted by the Veteran or her representative.  Therefore, this VA treatment evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37 (b), 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ must review the record, including all newly acquired evidence since the August 2016 supplemental Statement of the Case, including the VA treatment records received in June and August 2017, and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




